Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/954,813 filed on 6/17/2020 is presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/19/2020, 3/23/2022 and 8/03/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 20 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2016/0262283) in view of Robertson (US 6,577,905).

As per claim 1, Phillips discloses a resource circuit board configured for use by a physical migration system (Paragraph 46 “Each of computer systems 104 includes chassis 112, circuit board assembly 114, power supply unit 116, and hard disk drives 118 (in FIG. 1, these items are shown in only one of computer systems 104 for clarity). In some embodiments, circuit board assembly 114 is a motherboard for computer system 104. In certain embodiments, a power supply unit may supply power to two or more motherboard assemblies in a computer system. In some embodiments, each of computer systems 104 is 1 rack unit (1U) wide.”); the resource circuit board comprising: 
at least one common interface shaped and configured to connect to an interconnect (The connection to the interconnect in paragraph 46 is via a data bus); and
at least one migration-support interface, the at least one common interface being different from the at least one migration-support interface, the at least one migration-support interface: 
shaped to connect to at least one corresponding migration-support interface of the physical migration system (Paragraph 68 “In some embodiments, a system with movable computer systems includes a power rail. The power rail may be a “hot” rail that can provide power to computer systems at various locations along the width or height of the system. In one embodiment, a power rail is at about 12 volts DC. A power rail may, however, be maintained at any voltage. A power rail coupling device may be provided as part of, or coupled to, each computer system. The power rail coupling devices may remain engaged on the power rail as the computer systems are moved. For example, a power coupling device may include a spring contact that is electrically coupled with a power supply in a computer system. The spring contact may remain engaged with the power rail as the computer system slides along the rail. In certain embodiments, a system includes two or more power rails (for example, one at 12 volts DC and another at 0 volts).”); and 
configured to provide at least one of power and connectivity to the resource circuit board during a physical migration of the resource circuit board (Paragraph 68 “The power rail may be a “hot” rail that can provide power to computer systems at various locations along the width or height of the system. In one embodiment, a power rail is at about 12 volts DC. A power rail may, however, be maintained at any voltage. A power rail coupling device may be provided as part of, or coupled to, each computer system. The power rail coupling devices may remain engaged on the power rail as the computer systems are moved.”).
Phillips does not expressly disclose that the connection to an interconnect is via a base circuit board. However, this modification would have been obvious the one of ordinary skill in the art at the time of filing in light of the disclosure of Robertson, Abstract “providing a transient connection port are provided. Further, an apparatus and method for switching between a permanent connection port and a transient connection port are provided. The apparatus and method include a permanent connection port and a transient connection port located at the rear of a rack mounted server system and the front of the rack mounted server system, respectively. The permanent connection port operates when there is an absence of a connected device at the transient connection port. When a device is connected to the transient connection port, a signal is sent to a logic switch which causes the active input to be switched from the permanent connection port to the transient connection port. When the device is no longer connected to the transient connection port, the absence of the signal from the transient connection port causes the logic switch to switch the active input back to the permanent connection port.”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Phillips to include the teachings of Robertson because it provides for the purpose of allowing transient port connections in a rack mounted server system. In this way, the combination benefits from the easy of hot swappable components being able to be added and removed from the system. 

As per claim 2, Phillips further discloses wherein the physical migration system comprises at least one robotic member and the at least one corresponding migration-support interface of the physical migration system is at the at least one robotic member (Paragraph 75 “In some embodiments, a rack system includes one or more mechanisms for assisting movement of computer systems within the rack.”).

As per claim 3, Phillips further discloses wherein the at least one migration-support interface is configured to provide the at least one of power and connectivity to the resource circuit board during the physical migration of the resource circuit board (Paragraph 68 “The power rail may be a “hot” rail that can provide power to computer systems at various locations along the width or height of the system. In one embodiment, a power rail is at about 12 volts DC. A power rail may, however, be maintained at any voltage. A power rail coupling device may be provided as part of, or coupled to, each computer system. The power rail coupling devices may remain engaged on the power rail as the computer systems are moved.”).

As per claim 5, Phillips further discloses wherein: the at least one common interface is arranged at least to support at least one application associated with at least one server utilizing the resource circuit board and the at least one migration-support interface is arranged at least to support the physical migration of the resource circuit board (Paragraph 52 “In some embodiments, data connections between computer systems 104 and systems external to rack 102 are provided by way of a data bus. The data bus may run along the top, bottom, or one or more sides of rack 102. The data bus may run, for example, in a tray behind rack power distribution unit 130. Cables for data connections may be optical, conductive (such as copper), or a combination thereof. Data cables from the data bus (which are not shown in FIG. 1 for clarity) may couple with computer systems 104 at input/output connectors on the front of computer systems 104.”).

As per claim 6, Phillips further discloses wherein the at least one migration-support interface is arranged at least to support at least one of a live and a hot physical migration of the resource circuit board (Paragraph 68 “The power rail may be a “hot” rail that can provide power to computer systems at various locations along the width or height of the system. In one embodiment, a power rail is at about 12 volts DC. A power rail may, however, be maintained at any voltage. A power rail coupling device may be provided as part of, or coupled to, each computer system. The power rail coupling devices may remain engaged on the power rail as the computer systems are moved.”).

As per claim 7, Phillips further discloses wherein the at least one common interface is shaped and configured to connect to a peripheral component interconnect of the base circuit board (Paragraph 75 “In some embodiments, a rack system includes one or more mechanisms for assisting movement of computer systems within the rack.”).

As per claim 9, Phillips further discloses wherein the at least one migration-support interface is disposed on a side of the resource circuit board that is different from a side of the resource circuit board on which the at least one common interface is disposed (Paragraph 52 “In some embodiments, data connections between computer systems 104 and systems external to rack 102 are provided by way of a data bus. The data bus may run along the top, bottom, or one or more sides of rack 102. The data bus may run, for example, in a tray behind rack power distribution unit 130. Cables for data connections may be optical, conductive (such as copper), or a combination thereof. Data cables from the data bus (which are not shown in FIG. 1 for clarity) may couple with computer systems 104 at input/output connectors on the front of computer systems 104.”).

As per claim 10, Phillips further discloses wherein the at least one migration-support interface  comprises: at least one migration-support power interface  configured to provide power to the resource circuit board during the physical migration of the resource circuit board; and at least one migration-support connectivity interface configured to provide connectivity between the resource circuit board and at least one network connection at a data center during the physical migration of the resource circuit board (Paragraph 52 “In some embodiments, data connections between computer systems 104 and systems external to rack 102 are provided by way of a data bus. The data bus may run along the top, bottom, or one or more sides of rack 102. The data bus may run, for example, in a tray behind rack power distribution unit 130. Cables for data connections may be optical, conductive (such as copper), or a combination thereof. Data cables from the data bus (which are not shown in FIG. 1 for clarity) may couple with computer systems 104 at input/output connectors on the front of computer systems 104.”).

As per claim 11, Phillips further discloses wherein the at least one migration-support interface is configured to provide the at least one of power and connectivity to the resource circuit board during the physical migration of the resource circuit board via at least one of a wireless connection and a wired connection (Paragraph 68 “The power rail may be a “hot” rail that can provide power to computer systems at various locations along the width or height of the system. In one embodiment, a power rail is at about 12 volts DC. A power rail may, however, be maintained at any voltage. A power rail coupling device may be provided as part of, or coupled to, each computer system. The power rail coupling devices may remain engaged on the power rail as the computer systems are moved.”).

As per claim 12, Phillips further discloses wherein the at least one migration-support interface comprises at least one migration-support identification interface configured with a unique identifier stored in non- transitory memory and readable by the interconnect of the base circuit board (Paragraph 46 “Each of computer systems 104 includes chassis 112, circuit board assembly 114, power supply unit 116, and hard disk drives 118 (in FIG. 1, these items are shown in only one of computer systems 104 for clarity). In some embodiments, circuit board assembly 114 is a motherboard for computer system 104. In certain embodiments, a power supply unit may supply power to two or more motherboard assemblies in a computer system. In some embodiments, each of computer systems 104 is 1 rack unit (1U) wide.”).

As per claim 13, Phillips further discloses wherein the resource circuit board is a printed circuit board with at least one of at least one memory resource, at least one storage resource, and at least one compute resource arranged at least to support at least one application associated with at least one server utilizing the resource circuit board (Paragraph 46 “Each of computer systems 104 includes chassis 112, circuit board assembly 114, power supply unit 116, and hard disk drives 118 (in FIG. 1, these items are shown in only one of computer systems 104 for clarity). In some embodiments, circuit board assembly 114 is a motherboard for computer system 104. In certain embodiments, a power supply unit may supply power to two or more motherboard assemblies in a computer system. In some embodiments, each of computer systems 104 is 1 rack unit (1U) wide.”).

As per claim 20, it is a system claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 34, it is a circuit board claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

Allowable Subject Matter
Claims 4, 8 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious the following features:
Claim 4: 
wherein the at least one migration-support interface is configured to provide the at least one of power and connectivity to the resource circuit board only during the physical migration of the resource circuit board.

Claim 8: 
wherein the resource circuit board is configured to switch a power supply to the resource circuit board from a common power supply to a migration-support power supply, the migration-support power supply supplying power to the resource circuit board via the at least one migration-support interface and the common power supply supplying power to the resource circuit board via the at least one common interface.

Claim 14:
 further comprising processing circuitry, the processing circuitry configured to: detect a connection of the at least one migration-support interface of the resource circuit board to the corresponding migration-support interface of the physical migration system; and as a result of detecting the connection of the at least one migration-support interface of the resource circuit board to the corresponding migration-support interface of the physical migration system, switching connectivity from the at least one common interface to the at least one migration-support interface of the resource circuit board.

Claim 15:
wherein switching connectivity from the at least one common interface to the at least one migration-support interface comprises at least changing at least one of at least one connectivity address and at least one port of the at least one common interface to at least one of at least one connectivity address and at least one port of the at least one migration-support interface as a result of detecting the connection.

Claim 16:
 wherein switching connectivity from the at least one common interface to the at least one migration-support interface comprises terminating communication of data to the at least one common interface and instead communicating data to the at least one migration-support interface.

Claim 17:
 wherein switching connectivity from the at least one common interface to the at least one migration-support interface comprises participating in a handshake protocol with at least one data center network manager to switch the connectivity.

Claim 18:
wherein participation in the handshake protocol comprises at least clearing at least one buffer associated with the at least one common interface and, after clearing the at least one buffer, disabling the at least one common interface.

Claim 19:
 wherein the processing circuitry is further configured to: detect a connection of the at least one common interface to at least one destination interconnect of a destination base circuit board ; and as a result of detecting the connection of the of the at least one common interface to the at least one destination interconnect of the destination base circuit board: determine whether there is a connection to the migration-support interface; and as a result of determining that there is a connection to the migration-support interface and simultaneously a connection to the at least one common interface, switch connectivity between the at least one migration-support interface of the resource circuit board  to the at least one common interface of the resource circuit board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        9/10/2022